DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 21, receives the priority date of 12/24/2017 and does not get the priority date of 8/30/2017. “Teardown” is not disclosed or supported by the priority documents of 8/30/2017.
Claims 23, 32-34 receive the priority date of 2/7/2020 and not of 12/24/2017 or 8/30/2017 as the “channel offset” being in the first set of parameters is not disclosed or supported by the priority documents. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 15-17, 22, 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (US 2019/0246356)
Regarding claim 15, 27, KIM et al (US 2019/0246356) discloses a station comprising: circuitry which, in operation, switches from Wake-Up Radio (WUR) mode suspend to WUR mode by initiating and completing a WUR mode setup frame exchange (KIM: ¶154, ¶155, ¶157, Fig. 17-18, a change mode request is transmitted from the STA to the AP during initiating and completing WUR mode setup information exchange with the AP); and 
a transmitter which, in operation, transmits a WUR mode setup frame to an access point (AP) in the WUR mode setup frame exchange (KIM: ¶154, ¶155, ¶157, Fig. 17-18, a change mode request is transmitted from the STA to the AP after completing WUR mode setup information exchange with the AP; the WUR is switched to a WUR mode on (WUR mode) from a WUR mode off (WUR mode suspend)).

Regarding claim 16, 28, KIM et al (US 2019/0246356) discloses a station according to claim 15/27, wherein the circuitry switches from WUR mode suspend to WUR mode after negotiation of WUR power management service (KIM: Fig. 17-Fig.18, ¶153-157, STA WUR mode on (WUR mode) is achieved after a WUR parameter/negotiation procedure).

Regarding claim 17, 29 KIM et al (US 2019/0246356) discloses a station according to claim 16/28, wherein an action type field of a WUR mode element contained in the WUR mode setup frame indicates that the circuitry enters the WUR mode (KIM: ¶156-159, ¶162, Fig. 19, a WUR mode support element is included in the action frame of association request).

Regarding claim 22, KIM et al (US 2019/0246356) discloses station according to claim 17, wherein the WUR mode element is used to negotiate a first set of parameters related to WUR operation (KIM: ¶166, a first set of parameters are negotiated).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) in view of HUANG et al (US 2018/0049131)
Regarding claim 18, 30, KIM et al (US 2019/0246356) discloses a station according to claim 16/28, wherein when a response frame from the AP indicates that the AP accepts the request the circuitry enters the WUR mode suspend in the negotiation (KIM: Fig. 17-Fig.18, ¶153-157, a WUR mode off (suspend) is entered by the STA as part of the negotiation and upon receiving a frame from the AP).
HUANG: Fig. 7-8, ¶76, a WUR mode suspension (WUR off) is requested using an action frame)
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of HUANG as it provides a way to improve communication between STA and AP regarding power states thereby improving control over the network communications and stations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG in order to improve control over communication and stations.





Regarding claim 19, KIM modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the request frame indicates the request (HUANG: ¶76, Fig. 8 and ¶75, action frame is a request frame; WUR mode element within the frame).

Regarding claim 20, KIM modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the response HUANG: ¶74, KIM: Fig. 19, a response frame indicating the AP has accepted a request of the STA).


Claims 21, 23, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) in view of HUANG et al (US 2019/0045445)

Regarding claim 21, 31, KIM et al (US 2019/0246356) discloses a station according to claim 15/27, wherein the circuitry invalidates WUR power management service by initiating WUR mode teardown frame (KIM: Fig. 19, ¶166, WUR parameters invalidated and renewed/changed).
KIM remains silent regarding, however, HUANG2 (HUANG et al US 2019/0045445) discloses tears down WUR power management service by initiating WUR mode teardown frame (HUANG2: ¶114, WUR mode frame/teardown frame being utilized to discard WUR parameters).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of HUANG2 as it provides a way to improve memory utilization in the device by freeing up space for updated WUR parameter and speed up the updating process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG2 in order to improve memory resource utilization.


Regarding claim 23, 32,  KIM et al (US 2019/0246356) discloses station according to claim 22/29, wherein the first set of parameters includes WUR channel information and WUR duty cycle start time (KIM: ¶164, WUR channel information and duty cycle is one of the parameters).
KIM remains silent regarding, however, WUR channel information including WUR channel offset. 
However, HUANG2 (HUANG et al US 2019/0045445) discloses WUR channel information including WUR channel offset. (HUANG2: ¶67, WUR channel offset).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of HUANG2 as it provides a way to improve channel synchronization by including channel related information, thereby improving throughput. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG2 in order to improve overall synchronization.
Regarding claim 33, KIM modified by HUANG2 discloses communication method according to claim 32, comprising: receiving WUR beacon frame containing a WUR operation element which contains a second set of parameters necessary to support WUR operation and wherein a second set of parameters includes minimum wake-up duration, WUR channel information and WUR beacon period (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters; HUANG2: ¶67, WUR beacon frame is used to transmit parameters ).
Regarding claim 34, KIM modified by HUANG2 discloses communication method according to claim 33, wherein each of the parameters in the first set is different from each of the parameters in the second set (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters; HUANG2: ¶67, WUR beacon frame is used to transmit parameters; the parameters are different than one another and thus the sets are different).



Claims 24-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) in view of AHN et al (US 2019/0028967)

Regarding claim 24, KIM et al (US 2019/0246356) discloses station according to claim 22, comprising: a receiver which, in operation, receives a second set of parameters necessary to support WUR operation (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters).
	AHN remains silent regarding the parameters being in a beacon frame in an WUR operation element.
	However, AHN discloses the parameters being in a beacon frame in an WUR operation element. (JI: ¶213, ¶172, WUR beacon frame regarding the WUR operation information in an WUR mode element; the channel information is sent by the WUR beacon frame; timing information is included in the beacon WUR frame).



Regarding claim 25,, KIM modified by AHN discloses station according to claim 24, wherein the second set of parameters includes minimum wake-up duration, WUR channel information and WUR beacon period (KIM: ¶164,  On-duration information; channel information and ¶79, beacon interval;  JI: ¶173, ¶212, minimum wake-up duration; synchronization information/beacon interval information).
Regarding claim 26, KIM modified by AHN discloses station according to claim 24, wherein each of the parameters in the first set is different from each of the parameters in the second set (KIM: ¶164, ¶79, JI: ¶173, ¶212, the parameters are different from each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461